February 21, 2014 Time Inc. Amendment No. 1 to Form 10 Filed January 31, 2014 File No. 001-36218 Dear Mr. Brown: Reference is made to the comment letter (the “Comment Letter”) dated February 11, 2014 from the staff (the “Staff”) of the Division of Corporation Finance of the Securities and Exchange Commission (the “Commission”) with respect to Amendment No. 1 to the Form 10 of Time Inc. (the “Company”), filed with the Commission on January 31, 2014. This letter is to confirm my conversation with you on February 21, 2014, granting the Company an extension to March 7, 2014 to file its response to the Comment Letter, in order to include, along with the Company’s response to your comment in the Comment Letter, the Company’s audited financial statements for the year ended December 31, 2013, and related disclosures. We are grateful for the Staff’s assistance in this matter.Please do not hesitate to contact me with any further comments or questions. Sincerely, /s/ Eric L. Schiele Eric L. Schiele Mr. John Dana Brown Attorney Advisor U.S. Securities and Exchange Commission Division of Corporation Finance treet N.E. Washington, D.C. 20549-3628 VIA EDGAR Copy to: Mr. Joseph A. Ripp Chief Executive Officer Time Inc. 1271 Avenue of the Americas New York, New York 10020 VIA EMAIL 2
